The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline ALLAN F. MEYER of FORT LAUDERDALE, FLORIDA, who was admitted to the bar of this State in 1969, be suspended from the practice of law for a period of three years, respondent having been suspended from practice for a three-year period in the State of Florida, effective February 4, 1993, on the basis of his convictions of conspiracy to make false statements with regard to documents required by ERISA, in violation of 18 U.S.C.A. § 371, and making false statements with regard to documents required by ERISA, in violation of 18 U.S.C.A § 1027;
And the Disciplinary Review Board having further recommended that respondent not be restored to practice unless and until restored to practice in Florida;
And respondent having waived oral argument;
And good cause appearing;
*467It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and ALLAN F. MEYER is hereby suspended from practice for a period of three years, retroactive to February 4,1993, and until the further Order of the Court; and it is further
ORDERED that no petition for restoration to practice be filed unless and until respondent is restored to practice in Florida; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 governing suspended attorneys; and it is. further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.